DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendments and remarks filed January 11, 2022.  Claims 1, 3-4, 6-9, 12-13 have been amended.  Claim 14 has been added.  Claims 1, 3-4, and 6-14 are pending and stand rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HIRACHI (WO 2015190256 A1) WIPO machine translation relied upon.  HIRACHI is included in applicant’s IDS 
Regarding claim 1, 3-4, HIRACHI discloses a filter for a tobacco product (abstract).  The tobacco product comprises a tobacco rod (Fig. 1, tobacco rod 11, ¶18) including tobacco shreds (¶11); and a filter (Fig. 1, filter 12, ¶6) coupled to an end portion of the tobacco rod via a tipping paper (Fig. 2, wrapping paper 125, ¶22), wherein the filter includes: a powder content that includes a lump of base powder (Fig. 2, perfume capsule 126, ¶19, “for example including a liquid or powder fragrance component) including at least either one of a taste component or a flavoring component and is turned into powder by application of an external force (Depicted in Fig. 4, ¶23); a cavity (Figs. 2-4, cavity segment 123, ¶19) where the powder content is accommodated; a rectifying member (Figs. 2-4, annular segment 122, ¶19) that is located continuously at an upstream side of the cavity and rectifies and leads a mainstream smoke, which has flowed from an upstream side, to the cavity.  The annular segment includes a vent hole 1222 which connects to the upstream end of the cavity section 123 to lead the smoke to the cavity.
HIRACHI further discloses a mouthpiece filter unit (Figs. 2-5, annular segment 124) that is located continuously at a downstream side of the cavity, and is provided with a powder supply path formed along an axial direction for allowing a mouthpiece end to communicate with the cavity and supplying the powder from the cavity to the mouthpiece end (¶22-¶23).  
HIRACHI further discloses, a low airflow resistance portion (Fig. 3, annular portion 1221)  that is located at a part of a cross section over a range from a front end surface to a rear end surface and has a relatively low airflow resistance; and a high airflow resistance portion (Fig. 3, annular portion 1241) that is located at a rest of the cross section over the range from the front end surface to the rear end surface and is higher in airflow resistance than the low airflow resistance portion, the rectifying member leading the mainstream smoke, which has flowed from the upstream side through the low airflow resistance portion, to the cavity, and wherein the rectifying member is configured to lead a high-speed mainstream smoke which has been increased in flow speed in the low airflow resistance portion into the cavity so that the powder accumulated in the cavity is raised.    
Specifically in ¶11, HIRACHI discloses:
adjust the ventilation resistance of the resistance entire filter. In the case of a portion having an internal cavity such as the first annular segment, the second annular segment and the fragrance segment described above, it is difficult to adjust the overall ventilation resistance even if a ventilation hole is provided. In the case of a filter segment, it is suitable for adjusting the ventilation resistance.  (emphasis added)

See MPEP 2112.01.I.  It is inherent that air flow resistance and speed through the tobacco product would necessarily be influenced and changed via hollow tube, increased filter media, and additional through holes provided.  The claim limitations with regard to airflow resistance and speed are intended use recitations.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case HIRACHI discloses identical structures to the instant application that would necessarily alter air flow resistance as claimed in the instant application.  Therefore, HIRACHI anticipates the instant application.
Regarding claim 6, HIRACHI discloses the smoking article of claim 1 as discussed above.  HIRACHI further discloses wherein the powder supply path has a cross section configured to restrain entry of the powder content in a lump form.  HIRACHI discloses that due the vent having an inner diameter smaller than the diameter of the fragrance capsule, the fragrance capsule remains in the segment (¶6).
Regarding claims 7 and 8, HIRACHI discloses the smoking article of claim 1 a discussed above.  HIRACHI further discloses a smoking condition wherein the low airflow resistance portion of the rectifying member and the powder supply path of the mouthpiece filter unit are located at positions corresponding to each other in a cross section of the filter (Fig. 3).  HIRACHI discloses that Fig. 3 is an open state.  In the open state the lowest airflow resistance is realized through vent hole 1242 (¶22).  
Regarding claim 8, HIRACHI discloses the smoking article of claim 1 a discussed above.  HIRACHI further discloses a smoking condition wherein the low airflow resistance portion of the rectifying member and the powder supply path of the mouthpiece filter unit are located at positions not corresponding to each other in a cross section of the filter (Fig. 4).  HIRACHI discloses that Fig. 4 is a closed state by operation of the user.  In the closed state the user can press the smoking article to adjust the path such that it does not correspond directly to the filter.  In doing so the user alters the flavor intensity (¶23).  
Regarding claim 9, HIRACHI discloses the smoking article of claim 1 a discussed above.  HIRACHI further discloses wherein the low airflow resistance portion is located in an outer peripheral region of the cross section of the rectifying member.  
Regarding claims 10-11, HIRACHI discloses the smoking article of claim 1 a discussed above.  HIRACHI further discloses wherein a plurality of the low airflow resistance portions are located in the outer peripheral region of the rectifying member and are located at a regular interval along a circumferential direction of the outer peripheral region of the rectifying member.  The instant application defines a plurality of low air flow resistance portions as hollow paths.  HIRACHI discloses that there is a fiber toe or fiber material.  It is inherent to a filter material to a have plurality of low air flow resistance portions which are hollow pathways.  HIRACHI discloses that there are a plurality of segments along the filter (¶18).
Regarding claim 12, HIRACHI discloses the smoking article of claim 1 a discussed above.  HIRACHI further discloses wherein the low airflow resistance portion is located in a central region of the cross section of the rectifying member.  In Fig. 4, the airflow resistance portion is positioned into a central region of the cross section of the rectifying member.
Regarding claim 13, HIRACHI discloses the limitations of claim 13, A filter for a smoking article, the filter comprising: a powder content that includes a lump of base powder including at least either one of a taste component or a flavoring component and is turned into powder by application of an external force; a cavity where the powder content is accommodated; and a rectifying member that is located continuously at an upstream side of the cavity and rectifies and leads a mainstream smoke, which has flowed from an upstream side, to the cavity, a mouthpiece filter unit that is located continuously at a downstream side of the cavity, and is provided with a powder supply path formed along an axial direction for allowing a mouthpiece end to communicate with the cavity and supplying the powder from the cavity to the mouthpiece end, wherein the rectifying member includes: a low airflow resistance portion that is located at a part of a cross section over a range from a front end surface to a rear end surface and has a relatively low airflow resistance; and a high airflow resistance portion that is located at a rest of the cross section over the range from the front end surface to the rear end surface and is higher in airflow resistance than the low airflow resistance portion, the rectifying member leading the mainstream smoke, which has flowed from the upstream side through the low airflow resistance portion, to the cavity, and wherein the rectifying member is configured to lead a high-speed mainstream smoke which has been increased in flow speed in the low airflow resistance portion into the cavity so that the powder accumulated in the cavity is raised., for the same reasons stated in the rejection of claim 1 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over HIRACHI as applied to claims 1-13 above, and further in view of US 6814786 B1 (hereinafter ZHUANG).
Regarding claim 14, HIRACHI discloses the smoking article according to claim 1 as discussed above.  HIRACHI discloses wherein the low airflow resistance portion is a hollow path having a central axis (Fig. 3, vent hole 1242) , wherein the powder supply path has a central axis (Fig. 3, air hole 1222). 
HIRACHI may not explicitly disclose wherein the central axis of the hollow path is offset from the central axis of the powder supply path.
ZHUANG teaches filters with two monolithic sorbent segments and a mixing segment (abstract).  ZHUANG teaches that the filter has different arrangements of flow channels 38 including misaligned flow channels (Col. 8, lines 56-67 and cont. Col. 9, lines 1-10).  ZHUANG teaches that misaligning the flow channels can increase the tortuosity of fluid flow and selectively alter the sorption efficiency.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HIRACHI to include misaligned flow channels as taught in ZHUANG.  A person of ordinary skill in the art would obviously misalign/offset flow channels in a smoking article.  Doing so would increase tortuosity the improve removal of constituents.  Further selected flow channel structures results in improved sorption efficiency and selectivity of the sorbent segments can be enhanced.  (ZHUANG Col. 9, lines 2-10).  
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues, “The Office Action refers to Figure 4 of Hirachi as disclosing the capsule being turned into a powder, but paragraph [0022] of Hirachi only discloses that the capsule is destroyed by pressure to release the liquid. There is no disclosure of the creation of a powder.”  HIRACHI specifically discloses a powder in the perfume capsule ¶19.
Applicant has added new claim 14 which is rejected under HIRACHI in view of ZHUANG as explained above.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726